Citation Nr: 1138880	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-25 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The Veteran served on active duty from February 1952 to November 1953.

These matters come before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied, in pertinent part, service connection for a "back injury" and "neck injury."  

The Board remanded the claims in April 2009 and October 2010 so that additional development of the evidence could be conducted.  Specifically, in October 2010 the Board remanded the Veteran's claims so that VA medical opinions could be obtained.  As described in further detail below, the record reveals that the Veteran's claims folder was reviewed by a VA physician in March 2011, and the requested opinions were obtained.  As such, the Board finds that the remand directives have been substantially completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141 (1999), D'Aries v. Peake, 22 Vet. App. 97 (2008).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against finding that:  a chronic cervical spine disorder was manifested during the Veteran's military service; degenerative disease of the cervical spine was demonstrated during active duty; degenerative disease of the cervical spine was manifested to a compensable degree in the first year following the Veteran's separation from active duty service; or that symptoms of cervical spine problems were continuous after service separation.


2.  The preponderance of the evidence of record is against finding that:  a chronic lumbar spine disorder was manifested during the Veteran's military service; degenerative disease of the lumbar spine was demonstrated during active duty; degenerative disease of the lumbar spine was manifested to a compensable degree in the first year following the Veteran's separation from active duty service; or that symptoms of lumbar spine problems were continuous after service separation.


CONCLUSIONS OF LAW

1.  A cervical spine disorder, to include degenerative disease of the cervical spine, was not incurred during active duty service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  A lumbar spine disorder, to include degenerative disease of the lumbar spine, was not incurred during active duty service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Concerning the appeal of the service connection claims now before the Board, where the Veteran is seeking to be service connected for his cervical and lumbar spine segments, in a March 2005 letter the RO notified the Veteran of the information and evidence to substantiate his service connection claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  The letter also advised the Veteran to submit or identify any additional information that he felt would support his claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also included the following enclosures:  "How You Can Help and How VA Can Help You" and "What the Evidence Must Show."  Further, a June 2007 letter also included the additional requirements delineated by the United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After affording the appellant the opportunity to submit additional evidence and argument, the RO reconsidered his claim in the June 2007 Statement of the Case (SOC).  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); Medrano v. Nicholson, 21 Vet. App. 165 (2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC, is sufficient to cure a timing defect).  For the reasons discussed above, therefore, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to the VA notice.  There is no evidence of any failure on the part of VA to further comply with the duty to notify that reasonably affects the outcome of this case.

The duty to assist the appellant has also been satisfied in this case.  The available service treatment records and all available post-service medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  

The Board does observe that all of the Veteran's service treatment records are not associated with the claims file; the only service treatment record on file is a Report of Medical Examination conducted at the time of the Veteran's November 1953 service separation.  The Veteran was informed by a letter dated in June 2005 that a fire had occurred at the National Archives and Records Administration on July 12, 1973, and that if his military records had been stored there they may have been destroyed.  The RO also requested in June 2005 that the National Personnel Records Center (NPRC) furnish the Veteran's complete medical and dental service medical records.  However, a response from NPRC was received that same month indicating the Veteran's records were presumed destroyed by fire and that there were no service medical records or surgeon general office (SGO) records available.  In addition, in July 2005 the Veteran filled out a NA Form 13055 request for information to reconstruct medical data.  As discussed in more detail below, the Veteran asserted that he had injured his back and neck, respectively, in the summer of 1952 and 1953.  The RO, in May 2009, supplied the Veteran's NA Form 13055 to the NPRC and requested that a search be undertaken for any additional service treatment records.  In July 2009 a response from NPRC was received; however, a search for additional service treatment records, to include morning reports, was noted to be unsuccessful.  

When a claimant's medical records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claims.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  Thus, in accordance with the law and implementing regulations, the RO is shown to have continued its efforts to obtain all relevant medical records until it was reasonably certain that such records did not exist or that further efforts to obtain those records would be futile.  See 38 C.F.R. § 3.159(c).  

Considering the aforementioned, the Board concludes that the RO's actions constitute a "reasonably exhaustive search" of all available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The RO has satisfied the duty to assist the Veteran with regard to obtaining his service treatment records through its actions.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  Thus, the Board finds that there is no indication that there is additional available evidence to substantiate the Veteran's claims that has not been obtained and associated with the claims folder. 

The Board further observes that, pertinent to the claims on appeal, the Veteran was afforded VA examinations in September 2009 and March 2011.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board found in October 2010 that the VA examination conducted in September 2009 was essentially inadequate (in that no "rationale" was provided by the examiner concerning his supplied opinions), and therefore pursuant to a remand ordered that another examination be afforded the Veteran.  This examination is shown to have been conducted in March 2011, and pertaining to medical evidence needed to adjudicate the Veteran's service connection claims, the examination report is adequate, as it was predicated on a review of the claims file - including the Veteran's complete medical history -- and all pertinent evidence of record as well as on a physical examination.  The report of examination included adequate medical information/opinions (with sufficient rationale) needed to adjudicate the affected claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Laws and Regulations/Factual Background/Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The record shows that the Veteran served in combat during the Korean Conflict, as documented by the receipt of the Combat Infantryman's Badge.  Under 38 U.S.C.A. § 1154(b), VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  See also 38 C.F.R. § 3.304(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, at 309.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran's statements describing his symptoms are considered to be competent evidence.  However, these statements must be viewed in conjunction with the objective medical evidence.  Where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A prolonged period without medical complaint can be considered, along with other factors concerning a veteran's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.
In this case, as noted the service treatment records are mostly not available.  All that is available is the November 1953 report of medical examination accomplished at the time of the Veteran's service separation, which shows that clinical evaluation of the Veteran's spine was normal.  Of record, also, however, is a NA Form 13055, dated in July 2005, and completed by the Veteran.  This form shows that the Veteran was treated for a neck injury in the summer of 1952, and for a back injury in the summer of 1953.  Both treatments were noted to have taken place in a rest area tent; the nature of the treatment or injury was not listed.  The Veteran's statements, including that made as part of the NA Form 13055, that he injured his neck and back, respectively, the summer of 1952 and 1953, constitute credible lay evidence that such injury occurred.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  He also asserts, as noted as part of an October 2008 VA Form 646, that because of some of his duties he was directed to undertake while serving in Korea, to include carrying logs uphill to build bunkers as a defense against enemy mortar attacks, he injured his neck and back.  There is no evidence to contradict the Veteran's assertions, and no reason to doubt the credibility of his assertions, as they have been consistent throughout the appeal.  

Available post-service medical records on file, both private and VA, pertaining to the Veteran's cervical and lumbar spine segments are dated beginning in 2001.  A November 2001 private medical examination report shows that the Veteran had a known history of cervical radiculopathy; he described a "long history" of numbness into his arms, chest, and lower extremities.  Following being examined, a diagnosis of cervical radiculopathy was diagnosed.  A private medical discharge summary dated later in November 2001 shows that the Veteran underwent an anterior cervical decompression procedure.  The diagnosis was cervical myelopathy and cervical spondylosis with cord compression.  The Veteran was noted to have complained of cervical spine symptoms for the "last few years."  A November 2001 private x-ray report also includes findings of cervical spine degenerative changes.  

The report of a VA fee-basis psychiatric examination conducted in July 2005 shows that, concerning the Veteran's claimed neck and back disorders, the Veteran provided a history of neck and back pain for a period of 10 years.  He denied being treated for his pain symptoms.  

A December 2006 VA primary care outpatient note shows findings of back pain/sciatica/numbness of feet; a June 2005 MRI (magnetic resonance imaging) was reported to show lumbar spine degenerative and discogenic disease.

The report of a September 2009 VA examination shows that the Veteran reported hurting his back in the military as a result of carrying logs up hills to build bunkers.  A 2001 history of cervical spine surgery was reported.  The Veteran reported back pain since he was in the Army, and denied any post service neck or back injuries.  Following examination of the Veteran, diagnoses of status post cervical spine fusion and degenerative joint disease with lumbar stenosis were supplied.  The examiner commented that no service treatment records were available for review, and added that the Veteran was employed with one company for 33 years following his service separation.  The examiner opined that the Veteran's neck and back disabilities were less likely than not caused by or the result of his service in Korea.  The Board, as part of its October 2010 remand, found that the opinions rendered by the VA examiner in September 2009 were essentially inadequate, as the examiner did not provide "rationale" for either opinion.  The Board cited the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), which at page 304, held that most of the probative value of a medical opinion comes from its reasoning.  The Board also noted the language included in its April 2009 remand examination instructions which indicated that "[a]ll opinions and conclusions expressed must be supported by a complete rationale in the report."  As such, the October 2010 remand ordered that the Veteran's claims folder be made available to a VA examiner so that an opinion may be obtained as to determine the etiology of any cervical spine or lumbar spine disorder noted in the record.  This medical review is shown to have occurred in March 2011.  

Review of the March 2011 VA opinion report shows that the reviewing physician indicated that the claims file and the medical records had been reviewed.  The examiner is shown to have reviewed the complete history, physical examination and testing findings which were set out as part of the September 2009 VA examination.  The supplied diagnoses were cervical spinal stenosis status post surgical decompression with residual arthritis and lumbar spinal stenosis with degenerative joint disease and radiculopathy.  The examiner added that, following a review of the service and post service medical records, it was less likely as not that the Veteran's current cervical and lumbar spine disorders were caused by or a result of his military service.  The reviewing physician added that the Veteran had served in the military for one year and nine months, and noted that the Veteran's service separation examination report showed no complaints of neck and/or back pain.  The examiner further observed that a July 2005 psychiatric examination report had shown that the Veteran provided a history of neck and back pain for a period of 10 years, and that this was more than 40 years following the Veteran's original service.  The examiner further commented that there were no medical notes in the claims folder, either as part of the VA or private medical records, to indicate that the Veteran had ever suffered any injury that caused his neck and back pain.  The examiner also opined that the type of arthritis the Veteran had in his cervical spine can occur in a normal aging population and that this was more likely than not the case for the Veteran, as his complaints had been shown to begin in the last 10 to 15 years.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for the Veteran's cervical and lumbar spine disorders on either a direct or presumptive basis.  The Form 13055, while evidence showing that the Veteran was seen for complaints of neck and back injuries in 1952 and 1953, respectively, does not demonstrate that either a chronic cervical or lumbar spine disorder was manifested during his military service.  No cervical nor lumbar disorder was documented in the course of the Veteran's November 1953 service separation examination.  

In this case, the only evidence linking the Veteran's currently diagnosed cervical and lumbar spine problems to his service is his own lay contentions.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377 (lay witness capable of diagnosing dislocated shoulder).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Like the varicose veins in Barr or dislocated shoulder in Jandreau, neck and back pain is a symptom capable of lay description by the person experiencing it.  Moreover, in this case, there are diagnoses of current neck and low back disabilities -- variously diagnosed as cervical and lumbar spinal stenosis, cervical spine arthritis, and lumbar spine degenerative joint disease with radiculopathy -- different diagnoses pertaining to the neck and back "injury" for which treatment was rendered when the Veteran was treated while on active duty.  See July 2005 NA Form 13055.  However, whether the Veteran's neck and low back symptoms are due to a specific diagnosis such as, for example, spinal stenosis or degenerative joint disease, is a medical matter requiring medical evidence for its support and resolution.  The medical evidence here relevant to the etiology of the two claimed spine disorders -- specifically, the opinion of the March 2011 VA examiner -- reflects that the currently diagnosed cervical and lumbar spine disorders are not related to the Veteran's military service.  

The Board finds the VA examiner's opinion persuasive because it is consistent with the other relevant evidence of record.  For example, although finding credible the Veteran's assertions of the incurrence of neck and back injuries in service, there is no finding relevant to either his cervical or lumbar spine on his November 1953 separation examination.  Therefore, the March 2011 VA examiner's opinion is consistent with the evidence in the service treatment records.  

Thus, while the Veteran's contentions reflect evidence of continuity of symptomatology of neck and back pain since service (though these assertions are, as noted above, not totally supported by the evidence of record; i.e., the Veteran informing a VA examiner in July 2005 of a 10 year history of neck and back pain), the medical evidence on file does not support an etiological relationship between his now diagnosed cervical and lumbar spine disorders and injuries occurring in service.  Essentially, the Veteran has indicated that he developed neck and back problems after service in approximately 1995.  This is more than 42 years following his 1953 service separation.  In addition to the lack of findings of a neck or back disorder on the 1953 separation examination report, that the first treatment after service was in 2001 -- almost 50 years later -- further supports the March 2011 VA medical opinion.  In addition to finding the VA examiner's March 2011 opinion persuasive, the Board notes that there is no contrary medical evidence of record.

The Board also observes that, while a diagnosis of arthritis/degenerative changes concerning the Veteran's cervical and lumbar spine segments was made in 2001 and 2006, respectively, those diagnoses comes well after the Veteran's 1953 separation from active duty.  As such, presumptive service connection for cervical and lumbar spine degenerative disease is not for consideration.  

Given the absence of a chronic cervical or lumbar spine disability in service, compensably disabling arthritis in the first post service year, or a nexus between any current cervical or lumbar spine disability and any of the symptoms in active service, service connection for a cervical spine disorder and lumbar spine disorder is not warranted.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a lumbar spine is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


